DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
In view of the appeal brief filed on 02/24/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, Appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/AARON AUSTIN/               Supervisory Patent Examiner, Art Unit 1782                                                                                                                                                                                         
Examiner notes that any objections and/or rejections recited in the previous FINAL office action dated 08/25/2021 and not repeated herein are withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 9, and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 20160021799 A1) (newly cited) in view of Gladfelter et al. (US 20040084203 A1) (newly cited).
Regarding claim 1, Harris teaches a textile sleeve for routing and protecting an elongate member against abrasion (wear) comprising: a flexible wall having a plurality of yarns interlaced with one another (Harris, Abstract, Par. 0007-0016). Harris further teaches that the plurality of yarns are multifilament yarns, each one of said multifilament yarns including a low-melt filament (heat-fusible) combined with a heat-set filament, said low-melt filament being bonded with said heat-set filament to prevent relative sliding movement between said low-melt filament and said heat-set filament, wherein said wall has opposite edges extending generally parallel to a central axis between opposite ends, with the heat-set filament biasing said opposite edges into overlapping relation with one another (Harris, Abstract, Par. 0009-0020 and Fig. 1A- 1C).
Harris does not teach that the plurality of yarns further comprises a non-low-melt filament said low-melt filament having a first melt temperature and said non-low-melt filament having a second melt temperature, said second melt temperature being greater than said first melt temperature.
Gladfelter teaches a textile sleeve (jacket) for protecting an elongate member against abrasion comprising a plurality of yarns, wherein the plurality of yarns are multifilament yarns that can include multiple different materials (bi-component) including a high melting point filament (Gladfelter, Abstract, Par. 0023, 0036, and Fig. 1). 
Since both Harris and Gladfelter are analogous art as they both teach textile sleeves for protecting an elongate member against abrasion resistance comprising a plurality of multi-component multifilament yarns, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Gladfelter to modify Harris and bond Harris’ high melt filament with the multifilament yarns of Harris. This would allow for improved abrasion resistance (Gladfelter, Par. 0036). As Harris’ low melt filament is specified as a low melt filament and Gladfelter’s high melt filament is specified as a high melt filament, one of ordinary skill in the art would understand that the high melt filament would have a melt temperature greater than the low melt filament. 
Regarding claim 5, modified Harris teaches that said low-melt filaments and said non-low-melt filaments within each of said multifilament yarns are twisted with one another (Harris, Par. 0006-0007, and 0044).
Regarding claim 9, modified Harris teaches that at least some of said low-melt filaments and at least some of said non-low-melt filaments within each of said multifilament yarns are twisted and texturized with one another (Harris, Par. 0006-0007, and 0044).
Regarding claim 21, modified Harris teaches that the multifilament yarns are comprised of the same composition of the low-melt filaments, the non-low melt filaments, and the heat-set filaments as stated above for claim 1 (Harris, Abstract, Par. 0009-0020; Gladfelter, Abstract, Par. 0023, 0036). Therefore, as each filament comprises one composition, the cross section of the low-melt filament and the non-low-melt filament are considered to be homogenous relative to the material.
Regarding claims 22-23, modified Harris teaches that said low-melt filament, said non-low melt filament, and said heat-set filament are twisted, interlaced, served, or otherwise combined to form the multifilament yarn with bundle coherency (Harris, Par. 0006-0007, 0028, and 0040-0044), which reads on the limitations of said low-melt filament and said non-low melt filament being served about the heat-set filament as required by claim 22, and said low-melt filament being served about said non-low melt filament and said heat-set filament as required by claim 23. One of ordinary skill in the art would have understood that the low-melt filament, non-low-melt filament, and heat-set filament of the multifilament yarn of modified Harris being combined reasonably reads on the claimed limitations.
Regarding claim 24, Harris teaches a textile sleeve for routing and protecting an elongate member against abrasion (wear) comprising: a flexible wall having opposite edges extending generally parallel to a central axis of the textile sleeve, said flexible wall being formed of a plurality of yarns interlaced with one another (Harris, Abstract, Par. 0007-0016). Harris further teaches that the plurality of yarns are multifilament yarns, each one of said multifilament yarns including a low-melt filament (heat-fusible) and a heat-set filament twisted and/or served with one another, said heat-set filament biasing said opposite edges into overlapping relation with one another (Harris, Abstract, Par. 0009-0020, 0028, 0040-0044, and Fig. 1A- 1C).
Harris does not teach that the plurality of yarns further comprises a non-low-melt filament said low-melt filament having a first melt temperature and said non-low-melt filament having a second melt temperature, said second melt temperature being greater than said first melt temperature.
Gladfelter teaches a textile sleeve (jacket) for protecting an elongate member against abrasion comprising a plurality of yarns, wherein the plurality of yarns are multifilament yarns that can include multiple different materials (bi-component) including a high melting point filament (Gladfelter, Abstract, Par. 0023, 0036, and Fig. 1). 
Since both Harris and Gladfelter are analogous art as they both teach textile sleeves for protecting an elongate member against abrasion resistance comprising a plurality of multi-component multifilament yarns, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Gladfelter to modify Harris and bond Harris’ high melt filament with the multifilament yarns of Harris. This would allow for improved abrasion resistance (Gladfelter, Par. 0036). As Harris’ low melt filament is specified as a low melt filament and Gladfelter’s high melt filament is specified as a high melt filament, one of ordinary skill in the art would understand that the high melt filament would have a melt temperature greater than the low melt filament. 
Regarding claims 25-26, modified Harris teaches that said low-melt filament, said non-low melt filament, and said heat-set filament are twisted, spot welded, interlaced, or otherwise combined to form the multifilament yarn with bundle coherency (Harris, Par. 0006-0007, 0028, and 0040-0044), which reads on the limitations of said low-melt filament being served about said non-low melt filament and said heat-set filament as required by claim 25, and said non-low-melt filament being served about said heat-set filament as required by claim 26. The low-melt filament, non-low-melt filament, and heat-set filament of the multifilament yarn of modified Harris being combined reasonably reads on the claimed limitations.
Regarding claim 27, Harris teaches a multifilament yarn comprising a low-melt filament (heat-fusible) having a first melt temperature and a heat-settable filament wherein said low-melt filament and said heat-settable filament are twisted and/or served with one another (Harris, Abstract, Par. 0009-0020, 0028, and 0040-0044).
Harris does not teach that multifilament yarn further comprises a non-low-melt filament having a second melt temperature greater than said first melt temperature.
Gladfelter teaches a textile sleeve (jacket) for protecting an elongate member against abrasion comprising a plurality of yarns, wherein the plurality of yarns are multifilament yarns that can include multiple different materials (bi-component) including a high melting point filament (Gladfelter, Abstract, Par. 0023, 0036, and Fig. 1). 
Since both Harris and Gladfelter are analogous art as they both teach textile sleeves for protecting an elongate member against abrasion resistance comprising a plurality of multi-component multifilament yarns, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Gladfelter to modify Harris and bond Harris’ high melt filament with the multifilament yarns of Harris. This would allow for improved abrasion resistance (Gladfelter, Par. 0036). As Harris’ low melt filament is specified as a low melt filament and Gladfelter’s high melt filament is specified as a high melt filament, one of ordinary skill in the art would understand that the high melt filament would have a melt temperature greater than the low melt filament. 
Regarding claims 28-29, modified Harris teaches that said low-melt filament, said non-low melt filament, and said heat-set filament are twisted, spot welded, interlaced, or otherwise combined to form the multifilament yarn with bundle coherency (Harris, Par. 0006-0007, 0028, and 0040-0044), which reads on the limitations of said low-melt filament being served about said non-low melt filament and said heat-set filament as required by claim 28, and said non-low-melt filament being served about said heat-set filament as required by claim 29. One of ordinary skill in the art would have understood that the low-melt filament, non-low-melt filament, and heat-set filament of the multifilament yarn of modified Harris being combined reasonably reads on the claimed limitations.

Relevant Prior Art
Gao et al. (US 20140220276 A1) teaches a textile sleeve for protecting an elongated member comprising multifilament yarns wherein said multifilament yarns comprise a low melt filament and a high melt filament (Gao, Abstract, Par. 0005, 0017, 0054, and Fig. 1). Gao further teaches that the textile sleeve comprises a heat-settable filament (Gao, Par. 0044).

Response to Arguments
Applicants remarks and amendments filed 10/25/2021 and Applicant’s appeal brief filed 02/24/2022 have been fully considered.
Applicant argues that the prior art of record does not teach the claimed invention. This is found persuasive:
A new grounds of rejection has been made in view of the Applicant’s remarks. The new grounds of rejection no longer rely upon previously cited Kashihara or Whittier. The new grounds of rejection now rely upon newly cited Harris and newly cited Gladfelter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782